Citation Nr: 0006631	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right shoulder pain.

2.  Entitlement to service connection for a disability 
manifested by right knee pain.

3.  Entitlement to service connection for a disability 
manifested by back pain.

4.  Entitlement to service connection for a disability 
manifested by episodes of "loss of awareness."

5.  Entitlement to a compensable disability rating for left 
ear hearing loss.

6.  Entitlement to a compensable disability rating for 
supraventricular tachycardia.

7.  Entitlement to a compensable disability rating for 
varicose veins of the right leg.

8.  Entitlement to a compensable disability rating for 
varicose veins of the left leg.

9.  Entitlement to a compensable disability rating for the 
residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1972 to February 
1993.  These matters come to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for right shoulder pain, right knee pain, low back 
pain, and episodes of loss of awareness.  The RO also granted 
service connection for left ear hearing loss, 
supraventricular tachycardia, varicose veins of both legs, 
and a left inguinal hernia, all rated as noncompensable.  The 
veteran perfected an appeal of the denials of service 
connection and the assigned ratings.

The veteran's appeals were previously before the Board in 
June 1997, at which time the Board decided issues no longer 
in appellate status and remanded the issues shown on the 
title page to the RO for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for consideration of the 
veteran's remaining appeals.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeals has been obtained by the RO.

2.  The veteran does not currently have a right shoulder 
disorder that is related to an in-service disease or injury.

3.  The veteran does not currently have a right knee disorder 
that is related to an in-service disease or injury.

4.  The veteran does not currently have a back disorder that 
is related to an in-service disease or injury.

5.  The veteran does not currently have a disability 
manifested by episodes of "loss of awareness" that is related 
to an in-service disease or injury.

6.  The average puretone threshold in the left ear ranged 
from 30 to 39 decibels, with speech discrimination ability 
ranging from 94 to 100 percent, and the hearing acuity in the 
right ear is presumed to be normal.

7.  The veteran has had only one episode of supraventricular 
tachycardia since May 1990, and none of the episodes have 
been documented by electrocardiogram (EKG) or Holter monitor.

8.  Varicose veins of the right leg are manifested by visible 
varicose veins that are asymptomatic.

9.  The veteran has no palpable or visible varicose veins in 
the left leg.

10.  The residuals of a left inguinal hernia are manifested 
by a scar that is not poorly nourished or ulcerated, tender 
and painful on objective demonstration, or productive of any 
functional limitation, nor has the hernia recurred.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, a right knee disorder, a back 
disorder, and a disorder manifested by episodes of loss of 
awareness were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for entitlement to a compensable disability 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 
6100 (1999).

3.  The criteria for a compensable disability rating for 
supraventricular tachycardia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7013 (1993), 38 C.F.R. §§ 4.1, 4.31, 4.104, Diagnostic Code 
7010 (1999).

4.  The criteria for a compensable disability rating for 
varicose veins of the right leg are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1993), 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7120 
(1999).

5.  The criteria for a compensable disability rating for 
varicose veins of the left leg are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1993), 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7120 
(1999).

6.  The criteria for a compensable disability rating for the 
residuals of a left inguinal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.114, 4.118, 
Diagnostic Codes 7338 and 7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in January 
1976 he complained of pain and locking in the right knee of 
five years in duration, which was initially assessed as a 
medial meniscus injury.  An orthopedist subsequently 
determined that internal derangement of the knee was 
doubtful.  He again complained of right knee pain and locking 
in May 1976, and reported having injured the knee playing 
football seven years previously.  At that time his complaints 
were attributed to a muscle strain.  He again received 
treatment for chronic knee pain in September 1976.  An X-ray 
study was negative, and he was provided physical therapy.  In 
January 1978 his complaint of right knee pain was attributed 
to a deviant gait.  

In February 1988 the veteran reported having twisted his 
right knee while running two days previously, and having 
fallen on the knee the previous day.  His complaints were 
initially attributed to a contusion to the patella.  An X-ray 
study showed some pre-patellar soft tissue swelling, which 
was defined as synovial effusion, but no other abnormalities.  
The service medical records make no further reference to any 
knee abnormalities.

In April 1985 the veteran reported having had back pain for 
four days.  He again complained of low back pain of two weeks 
in duration in March 1987.  In August 1987 he reported having 
had an episode of back pain one week earlier after twisting 
his back.  The back was found to be normal on examination.

In April 1986 he reported having right shoulder pain of one 
day in duration, which started four or five hours after he 
completed physical training.  The treating physician did not 
provide a diagnosis of the complaints.

The service medical records also show that the veteran had a 
left ear hearing loss when he entered service in January 
1972.  Audiometric testing during service continued to 
document the left ear hearing loss.

An examination in April 1987 revealed three to four 
centimeter varicosities in the popliteal area.  The veteran 
denied having any symptoms due to the varicose veins.  The 
treating physician again noted popliteal varicosities in 
February 1988.  In March 1989 the veteran complained of 
swelling of his legs with exertion, and asked to have the 
varicose veins removed.  He was noted to have varicosities in 
the popliteal region of both legs, right greater than left.  
The surgical consultant found mild varicosities in the lesser 
saphenous vein on the right leg, with a normal greater 
saphenous system bilaterally, and stated that any surgery 
would be only for cosmetic purposes.

The veteran was hospitalized in March 1988 after experiencing 
midsternal chest pressure, a loss of time, and difficulty 
speaking.  He also reported having experienced an episode of 
transient amnesia several years previously.  On physical 
examination he was obviously having difficulty with his 
thought processes and speaking.  Diagnostic testing resulted 
in the conclusion that he was not having a heart attack, as 
suspected, and his symptoms were assessed as non-cardiac 
chest pain, to rule out a temporal lobe seizure.  An 
electroencephalogram (EEG) was normal, and the treating 
physician determined that there was no evidence of a central 
nervous system lesion or transient ischemic attack.  The 
physician also determined that there was insufficient 
evidence to support a diagnosis of a seizure disorder.

In March 1989 he reported having a rapid heart rate and 
pounding in his chest for 45 minutes.  He also reported 
having had a similar episode one year previously.  No cardiac 
abnormalities were found on examination, and his symptoms 
were initially attributed to a doubtful myocardial 
infarction, versus an episode of arrhythmia, versus a panic 
attack, versus a thyroid disorder.  On further evaluation the 
treating physician noted that another physician had 
recommended that the veteran see a psychiatrist.  The 
treating physician assessed the symptoms as recurrent 
palpitations versus questionable supraventricular 
tachycardia, and provided the veteran medication.  Following 
this episode the veteran underwent testing with a Holter 
monitor for 24 hours and a treadmill, but no cardiac 
abnormalities were found.

The veteran was apparently again hospitalized in May 1990 
with complaints of chest pain, which was attributed to 
supraventricular tachycardia, exacerbated by alcohol use.  A 
stress test in June 1990 was negative for any significant 
cardiac abnormalities.  

The veteran was hospitalized in August 1990 for the treatment 
of alcohol abuse, at which time he reported having had 
approximately 20 blackouts during his lifetime.  He also 
reported that the episodes of supraventricular tachycardia 
did not usually last for more than 10 minutes, and that he 
knew how to control them.  He had no restrictions on his 
physical profile.  He reported having daily episodes of 
uncontrollable drowsiness, for which he underwent an 
inconclusive neurological evaluation.

In February 1991 the veteran reported taking medication for 
supraventricular tachycardia, and that he had had 15-20 
episodes of mid-sternal chest pain.  He had chest pain 
earlier that day after running, but an EKG showed no cardiac 
abnormalities.  In November 1991 he denied having any 
palpitations after he started taking medication.  The report 
of a March 1992 evaluation indicates that he had no 
recurrence of symptoms after medication was provided two 
years previously.  The treating physician noted that a full 
cardiac work up had revealed no abnormalities.  The physician 
provided an assessment of symptomatic supraventricular 
tachycardia, and changed the medication for the disorder.  In 
December 1992 the veteran reported having had an episode of 
tachycardia ten days previously that lasted for five or ten 
minutes, and the physician determined that the disorder was 
well controlled on the current medication.

During his January 1993 separation examination the veteran 
reported having shoulder pain for the previous two or three 
months, and that he had similar pain in the 1980s.  
Examination showed pain with external rotation and more than 
90 degrees of abduction.  The examiner assessed the shoulder 
complaints as bursitis.  He also had a history of 
supraventricular tachycardia, and reported having occasional 
minor episodes.  The examiner found that the supraventricular 
tachycardia was well controlled on medication.  An 
audiometric examination of the left ear revealed an average 
puretone threshold at the relevant Hertz levels of 
39 decibels.  An EKG revealed normal sinus rhythm, first 
degree atrioventricular block, and no acute changes.

During an April 1993 VA neurological examination the veteran 
reported having intermittent episodes of a loss of awareness 
of his surroundings that started in 1978 or 1979.  The last 
episode occurred about one year previously.  The neurological 
evaluation revealed no abnormalities.  The examiner provided 
the opinion, apparently based on the veteran's reported 
symptoms, that the episodes were suggestive of a partial 
complex seizure of some sort, and he was encouraged to seek 
medical attention if the episodes recurred.

The veteran was also provided a VA orthopedic examination in 
April 1993, during which he reported having had back pain 
while undergoing physical training in 1992.  The pain went 
away when he stopped exercising.  He also reported having 
received treatment for right knee pain about five times from 
1975 to 1977.  He reported having had pain and popping in the 
right shoulder during his separation examination, but he 
denied having any right shoulder pain at the time of the 
examination.  He also denied having any back pain at the time 
of the examination, but reported having occasional right knee 
pain for which he did not take medication.  He complained of 
minimal pain in the right shoulder with certain movements.

The physical examination revealed no abnormalities, with the 
exception of crepitance on flexion and extension of the right 
knee.  The examiner also noted varicose veins at the 
posterior aspect of the right knee.  X-ray studies of the 
right knee and the right shoulder were negative.  The X-ray 
study of the back revealed a transitional vertebra, but no 
other abnormalities.  The examiner provided diagnoses of 
history of low back pain, etiology unknown, asymptomatic; 
history of right knee pain, etiology unknown, with minimal 
symptoms; and history of right shoulder pain, etiology 
unknown, with minimal symptoms.

A VA audiometric examination in May 1993 revealed an average 
puretone threshold at the relevant Hertz levels of 
30 decibels, with speech recognition ability of 94 percent.

In conjunction with an April 1993 VA vascular examination the 
veteran complained of protruding veins on the backs of his 
legs, but denied any symptoms in the lower extremities.  
Examination showed tortuous veins in the right popliteal 
fossa and the right posterior thigh.  No tortuous veins were 
found in the greater saphenous vein system, and no evidence 
of incompetency of the valves.  Arterial pulses were present 
and normal bilaterally, the skin appeared to be normal, and 
there was no evidence of paresthesia or cardiac involvement.  
The examiner provided a diagnosis of varicose veins in the 
lesser saphenous vein systems, bilaterally, worse on the 
right, asymptomatic.

During an April 1993 VA medical examination the veteran 
reported that the episodes of supraventricular tachycardia 
had been well controlled since he started taking medication 
in May 1990.  He denied having any cardiac symptoms.  The 
examiner noted the normal stress tests and chest X-rays 
documented in the veteran's service medical records, no 
cardiac abnormalities were found on physical examination, and 
an EKG performed in conjunction with the examination showed 
no abnormalities, with the exception of sinus bradycardia.  
The examiner provided a diagnosis of history of 
supraventricular tachycardia, asymptomatic since May 1990, 
and a small left inguinal hernia.

VA treatment records show that the veteran continued to 
receive medication for supraventricular tachycardia in 
February 1994.  He was also found to have a sensorineural 
hearing loss in the left ear, and an audiometric examination 
in June 1995 showed an average puretone threshold at the 
relevant Hertz levels of 38 decibels, with speech 
discrimination of 100 percent.  He underwent the surgical 
repair of the painful left inguinal hernia in July 1995, at 
which time a physical examination revealed no cardiac 
abnormalities.  There were no complications resulting from 
the hernia surgery.  He was found to be healing well in 
August 1995, with no residual hernia.  An EKG in February 
1996 was shown to be normal.

In conjunction with the Board's June 1997 remand, the veteran 
was provided additional VA examinations in May 1998.  The 
audiometric examination revealed an average puretone 
threshold at the relevant Hertz levels of 35 decibels, with 
speech recognition ability of 96 percent.

During the May 1998 VA orthopedic examination the veteran 
reported having no problems with his right shoulder since his 
separation from service, other than occasional popping and 
stiffness.  He denied taking any medication for the shoulder 
symptoms, and denied that the symptoms resulted in any 
limitation in his activities.  He also denied having any 
problems with the right knee following his separation from 
service, with the exception of occasional popping.  He stated 
that his right knee did not limit his activities.  In 
addition, he denied having had any problems with low back 
pain in recent years, other than occasional acute pain that 
abated rapidly.  He denied receiving any treatment for back 
problems.

A physical examination revealed no abnormalities in the right 
shoulder, right knee, and low back, with the exception of 
mild crepitance in the right knee.  An X-ray study of the 
shoulder, knee, and low back also showed no abnormalities, 
except for a transitional vertebra at the lumbosacral 
junction.  The examiner stated that he was unable to identify 
any significant pathology in the right shoulder, right knee, 
or the lumbar spine, and that the transitional vertebra found 
on X-ray was congenital in origin and may or may not cause 
symptomatology.  The examiner stated that no diagnoses 
resulted from the examination.  The examiner also stated that 
the claims file had been reviewed prior to the examination.

The veteran was also afforded a VA surgical examination in 
May 1998, as a result of which the examiner determined that 
the left hernia had been repaired in July 1995, with an 
outstanding result productive of no functional impairment.  
He described the surgical scar as 4.5 inches in length and 
non-tender, with no keloid formation.  The examiner 
determined  that there were no residuals resulting from the 
hernia surgery, with no recurrence of the hernia, no 
discomfort in the testicles, and no other residual 
abnormality.

The examiner also noted the veteran's history of varicose 
veins, particularly in the right lower extremity behind the 
knee and in the medial aspect of the calf.  He had no history 
of phlebitis, and reported having no discomfort in the veins 
and no functional defect.  He could walk one to two miles 
without difficulty and stand on his feet for long periods of 
time.  He had occasional night cramps in the right leg.  
Examination showed large venous pools behind the right knee 
and the posterior and medial aspects of the right calf.  No 
varicosities were found in the left lower extremity.  Pulses 
were present and equal, bilaterally.  The examiner determined 
that the varicose veins were asymptomatic, with no functional 
abnormality.  There was no abnormality in the deep 
circulation of the leg or in the arterial circulation.

The veteran was afforded a neurological examination in May 
1998, during which he stated that he could not remember much 
about his episodes of loss of awareness.  He stated that the 
problem had occurred in the 1980s and early 1990s, at which 
time he was drinking alcohol.  He did not remember having had 
any episodes since his alcohol rehabilitation in 1990.  The 
examiner noted the history of intermittent episodes of loss 
of awareness, which reportedly occurred in 1978 or 1979, 
recorded during the April 1993 neurological evaluation.  The 
veteran stated that the last episode, which he described as 
losing touch with his environment for a brief period of time, 
had occurred about a year prior to the April 1993 evaluation.  
He denied having any current symptoms, other than his mind 
sometimes going blank for a second.

The examiner found that the neurological evaluation was 
normal.  He noted the prior possible diagnosis of partial 
complex seizures, and stated that he found that diagnosis 
less likely.  He found that the veteran had not had any 
episodes for many years, and noted that the veteran had been 
consuming alcohol when the episodes previously occurred.  The 
examiner stated that no neurological diagnosis was warranted.

The report of a May 1998 VA medical examination shows that 
the examiner reviewed the veteran's claims file during the 
examination.  The examiner noted the history of 
supraventricular tachycardia recorded in 1990, and also noted 
that no episode of supraventricular tachycardia had ever been 
documented, including two examinations by Holter monitor and 
treadmill tests.  The veteran denied having had any 
palpitations in the previous eight to 12 months.  He denied 
having any chest pain, shortness of breath, dyspnea, or 
orthopnea.  A cardiovascular examination resulted in no 
abnormalities being found, and an EKG showed normal sinus 
rhythm with a borderline first degree atrioventricular block.  
In terms of a diagnosis, the examiner stated that the veteran 
had a presumptive history of supraventricular tachycardia, 
but that there was no documentation of supraventricular 
tachycardia episodes.

II.  Service Connection

The Board concludes that the veteran's claims for service 
connection for right shoulder, right knee, and back 
disorders, and for episodes of loss of awareness are well 
grounded because the evidence shows that they are plausible.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  VA has a duty, 
therefore, to assist him in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a); see also 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
relevant evidence consists of the veteran's service medical 
records and the reports of VA examinations in April 1993 and 
April 1998.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Where a veteran served for 90 days in 
active service, and a disease of the central nervous system 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If, after careful review of all of the 
evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.

In determining whether a claim is well grounded, the evidence 
is presumed to be credible and only the evidence that 
supports the veteran's claim can be considered.  Hickson v. 
West, 11 Vet. App. 374 (1999).  In evaluating the substantive 
merits of the claims, however, the Board must determine the 
credibility and weigh the probative value of all the 
evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).

A.  Right Shoulder, Right Knee, and Back Disorders

The service medical records show that the veteran complained 
of right shoulder pain in April 1986, and again in January 
1993.  During the January 1993 separation examination his 
right shoulder complaints were assessed as bursitis.  He also 
complained of right knee pain on five separate occasions in 
1976, 1978, and 1988 that was diagnosed as a muscle strain 
and contusion to the patella.  Although the knee pain was 
characterized as chronic in September 1976, there were no 
further complaints pertaining to the right knee prior to 
January 1978, and no clinical evidence of chronic knee 
pathology is documented in the records.  

The veteran also complained of back pain on three separate 
occasions from 1985 to 1987.  The service medical records 
make no further reference to any complaints or clinical 
findings pertaining to the right knee or the back, and no 
abnormalities were found during the January 1993 separation 
examination.  The Board finds, therefore, that a chronic 
right shoulder disorder, right knee disorder, and back 
disorder were not shown during service.  38 C.F.R. 
§ 3.303(b).

The examiner in April 1993 provided diagnoses of history of 
right shoulder pain, etiology unknown; history of right knee 
pain, etiology unknown; and history of low back pain, 
etiology unknown.  Pain, in the absence of a determination of 
the underlying pathology, is not a "disability" that is 
subject to service connection.  Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999).  The examiner's 
description of the veteran's complaints, in the absence of 
any clinical findings made in support of a stated medical 
diagnosis, does not constitute a medical diagnosis of 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute evidence of a current 
disability).

The examiner in April 1998 found as a result of the 
examination and a review of the evidence in the claims file 
that no diagnosis of a right shoulder disorder, a right knee 
disorder, or back disorder was warranted.  There is no 
medical evidence of record showing that the veteran currently 
has a right shoulder disorder, a right knee disorder, or a 
back disorder that is related to service.  See Degmetich v. 
Brown, 104 F3d. 1328 (Fed. Cir. 1997) (the veteran must have 
a current disability to establish service connection).  The 
Board finds, therefore, that the veteran does not currently 
have a right shoulder disorder, a right knee disorder, or a 
back disorder that is related to an in-service disease or 
injury.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a right shoulder 
disorder, a right knee disorder, and a back disorder.


B.  Episodes of Loss of Awareness

The service medical records indicate that the veteran 
underwent neurological examinations twice during service, 
neither of which resulted in any objective evidence of a 
neurological disorder.  No neurological or psychiatric 
abnormalities were found in the January 1993 separation 
examination.  The blackouts reported during the August 1990 
hospitalization, as a symptom of alcohol abuse, do not 
constitute a disability for which VA disability compensation 
is payable.  38 U.S.C.A. §§ 105, 1110, 1131; Barela v. West, 
11 Vet. App. 280 (1998); 38 C.F.R. § 3.1(m).  The Board 
finds, therefore, that a chronic disorder manifested by 
episodes of loss of awareness was not shown during service.  
38 C.F.R. § 3.303(b).

The Board notes that with the exception of the 
hospitalization in March 1988, an objective third party has 
not observed the veteran in any state of altered awareness.  
At that time he appeared to be having difficulty with his 
thought processes and speaking.  An evaluation did not 
result, however, in the diagnosis of any neurological 
disorder.  Although the examiner in April 1993 stated that 
the episodes were suggestive of a partial complex seizure of 
some sort, he did not provide any objective evidence 
indicating that the veteran does, in fact, have a disorder 
manifested by episodes of loss of awareness.  In addition, he 
stated that the reported symptoms were suggestive of a 
seizure disorder, but did not provide a definitive diagnosis.  
The Board finds, therefore, that the evidence provided as a 
result of the April 1993 examination is of low probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) 
(the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

The neurological examination in April 1998 was also normal, 
and the examiner found that the veteran had not had the 
claimed episodes for many years.  The veteran reported having 
last had an episode in 1992, prior to his separation from 
service.  The examiner found that the diagnosis of partial 
complex seizures was not likely, and that no diagnosis was 
warranted.  Because the evidence shows that the veteran has 
not had the claimed episodes since prior to his separation 
from service, and because there is no objective evidence 
currently documenting the occurrence of the episodes, the 
Board finds that the veteran does not currently have a 
disorder manifested by episodes of loss of awareness.  
Degmetich, 104 F3d. at 1328.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a disorder 
manifested by episodes of loss of awareness.

III.  Disability Ratings

The Board finds that the veteran's appeals of the assigned 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeals.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of the veteran's service medical records, 
VA treatment records, and the reports of VA examinations in 
April 1993 and April 1998.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1993.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claims and appeals have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Left Ear Hearing Loss

Subsequent to the assignment of the non-compensable rating in 
October 1993, the regulations pertaining to the evaluation of 
hearing loss were revised effective June 10, 1999.  Schedule 
for Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  He was provided the 
revised regulations in an October 1999 supplemental statement 
of the case, and the RO considered the revised regulations in 
confirming the denial of a compensable rating.  The Board 
finds, therefore, that it can consider the revised 
regulations in evaluating the left ear hearing loss without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board also finds that because there is no 
material difference in the regulations in terms of evaluating 
the hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, and because the 
revised regulations allow for additional consideration of 
exceptional patterns of hearing impairment, the revised 
rating criteria are more favorable to the veteran.  
VAOPGCPREC 11-97.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
Diagnostic Codes 6100.

In situations where service connection has been granted only 
for defective hearing involving one ear, the hearing acuity 
of the non-service-connected ear is considered to be normal.  
See Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 
12 Vet. App. 142 (1999); 38 C.F.R. § 4.85(f); VAOPGCPREC 32-
87.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

A noncompensable rating is assigned for unilateral defective 
hearing where the puretone threshold average ranges from zero 
to 41 decibels, with speech recognition ability that ranges 
from 92 to 100 percent correct.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The audiometric testing on separation from 
service and since resulted in average puretone thresholds 
from 30 to 39 decibels, and speech recognition ability that 
ranged from 94 to 100 percent.  The Board finds that the 
criteria for a compensable disability rating have not been 
met at any time since the veteran's separation from service.  
Fenderson, 12 Vet. App. at 119.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the appeal to establish entitlement to a compensable 
disability rating for left ear hearing loss.

B.  Supraventricular Tachycardia

Subsequent to the veteran's appeal of the rating assigned for 
supraventricular tachycardia, the regulations pertaining to 
the evaluation of cardiovascular disorders were also revised, 
effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997) (codified at 38 C.F.R. § 4.100-4.104).  Because his 
appeal was initiated prior to the change in the regulations, 
he is entitled to the application of the version more 
favorable to him.  Karnas, 1 Vet. App. at 308.  The veteran 
was provided the revised regulations in the October 1999 
supplemental statement of the case, and the RO considered the 
revised criteria in confirming the denial of a compensable 
rating.  The Board finds, therefore, that it can consider the 
original and revised rating criteria without prejudice to the 
veteran.  Bernard, 4 Vet. App. at 384.

In accordance with the rating schedule in effect in 1993, the 
diagnostic code pertaining to tachycardia provided a 
10 percent rating for infrequent attacks and a 30 percent 
rating for severe, frequent attacks.  38 C.F.R. § 4.104, 
Diagnostic Code 7013.

With the revision to the rating schedule, Diagnostic Code 
7011 for supraventricular arrhythmias provides a maximum 
30 percent rating if the disorder is manifested by paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holter monitor.  A 10 percent rating applies for permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104.

The criteria for a compensable rating in effect prior to 1998 
required the veteran to have infrequent attacks, and the 
revised rating criteria requires that he have one to four 
attacks per year documented by ECG or Holter monitor.  The 
evidence shows that he has had only one episode of 
supraventricular tachycardia since May 1990, which occurred 
prior to his separation from service, and none of the claimed 
episodes have been documented by ECG or Holter monitor.  The 
Board finds that the criteria for a compensable rating based 
on the original or revised rating criteria have not been met 
since the veteran's separation from service.  Fenderson, 12 
Vet. App. at 119; 38 C.F.R. § 4.31.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
compensable disability rating for supraventricular 
tachycardia.

C.  Varicose Veins

As previously stated, the regulations pertaining to the 
evaluation of cardiovascular disorders were revised effective 
January 12, 1998.  The veteran was provided the revised 
regulations pertaining to the evaluation of varicose veins in 
the October 1999 supplemental statement of the case, and the 
RO considered the revised rating criteria in determining that 
entitlement to a compensable rating was not shown.  Karnas, 
1 Vet. App. at 308; Bernard, 4 Vet. App. at 384.

According to the rating criteria in effect prior to 1998, the 
disorder was moderately severe if involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation.  For moderately severe 
disability, a 20 percent rating applied for unilateral 
involvement, and a 30 percent rating for bilateral 
involvement.  A 10 percent rating applied if the disorder was 
moderate, with varicosities of the superficial veins below 
the knees, with symptoms of pain or cramping on exertion, 
bilateral or unilateral.  The disorder was noncompensable if 
mild, or with no symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.

Effective in January 1998, each lower extremity affected by 
varicose veins is to be rated separately.  The disorder is 
noncompensable if manifested by asymptomatic palpable or 
visible varicose veins.  A 10 percent rating applies if there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The bilateral varicose veins are manifested by superficial 
tortuous veins in the right posterior thigh, the right 
posterior knee, and the medial and posterior aspects of the 
right calf involving the veins in the lesser saphenous vein 
systems.  Although the veteran complained in March 1989 of 
swelling in his legs with exertion, none of the evidence 
since then documents any symptoms attributed to the bilateral 
varicose veins.  The examiner in April 1993 provided a 
diagnosis of bilateral varicose veins, right worse than left, 
but did not describe any varicosities in the left leg.  The 
examiner in April 1998 found no varicosities in the left leg.  
The evidence shows that the veteran can walk one to two miles 
and stand for long periods of time without symptoms, and the 
examiners in April 1993 and April 1998 both described the 
disorder as asymptomatic.  The examiner in April 1998 found 
that the disorder resulted in no functional impairment.  
Because the evidence does not show that the disorder has been 
manifested by any edema, pain, cramping, or fatigue with 
exertion, the Board finds that the criteria for a compensable 
rating for varicose veins of the right and the left leg have 
not been met since the veteran's separation from service.  
Fenderson, 12 Vet. App. at 119.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the appeal to establish entitlement to compensable disability 
ratings for varicose veins of the right and left legs.

D.  Residuals of a Left Inguinal Hernia

Diagnostic Code 7338 provides a noncompensable rating for an 
inguinal hernia that is small, reducible, or without true 
hernia protrusion, or not operated but remedial.  A 
10 percent rating applies if the hernia is recurrent post-
operatively, readily reducible and well supported by truss or 
belt.  38 C.F.R. § 4.114.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The VA medical examiner in April 1993 found a small, left 
inguinal hernia.  The hernia apparently became symptomatic 
and was surgically reduced in July 1995.  The VA examiner in 
April 1998 found that there were no residuals resulting from 
the hernia surgery, with no recurrence of the hernia, no 
discomfort in the testicles, and no other residual 
abnormality.  The resulting scar was non-tender.

Prior to the surgery in July 1995, the left inguinal hernia 
was described as small, and it was apparently remedial, in 
that it was surgically reduced.  The evidence does not show 
that the hernia recurred following the surgical correction in 
July 1995, nor does the evidence show that the residual scar 
is poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or that it results in any 
functional limitation.  The Board finds that the criteria for 
a compensable disability rating have not been met at any 
point in time since the veteran's separation from service.  
Fenderson, 12 Vet. App. at 119.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the appeal to establish entitlement to a compensable 
disability rating for the residuals of a left inguinal 
hernia.


ORDER

The claim of entitlement to service connection for a right 
shoulder is denied.

The claim of entitlement to service connection for a right 
knee disorder is denied.

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a disorder 
manifested by episodes of loss of awareness is denied.

The appeal to establish entitlement to a compensable 
disability rating for left ear hearing loss is denied.

The appeal to establish entitlement to a compensable 
disability rating for supraventricular tachycardia is denied.

The appeal to establish entitlement to a compensable 
disability rating for varicose veins of the right leg is 
denied.

The appeal to establish entitlement to a compensable 
disability rating for varicose veins of the left leg is 
denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a left inguinal hernia 
is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

